Exhibit C
        FCCBUTNER. (BUX)                                                                    Reduc.tion in ,seritenc~ I Compassionate Release
        FMC BUTNER (BUH)                                                                      .          · Comprehensive Medical Summary
                                                                                                                                 Page 1 of2

        Name:·                     Madoff, Bernard                        Date· of Birth:                   Care Le1iel:       '4 ·
        Register Number:           61727-054                              Age:                   81         MH Care Level:      1 .

       J RIS criteria requested unde.r consideration: ·                  ITerminal Medical Condition
                                                                    ,,
                                                     "

        MEDICAL CONDITION
                              ,,                                                             "

                                        .End stage renal disease·                                     .,,
        PRIMARY DIAGNOSIS .
                                                                                                                                          l

        Provide diagnostic basis {test results, consultations, and refei-ra/reports/opinions):
               .,         '         '                    '




        Followed by nephrologist ·for chronic kidney ~isease (CKD). ·GFR 50 (normal.> 60) on 5/25/11: CKD stage4. GFR do\Nn to 13 on
        4/10/13. GFR 9 on 4/3/18), S on 6 /18/19: end stage renal disease (ESRD). Complained of fatigue, needing help to ma~e his
        bed at chronic care clinic·on
                               .
                                      6/26/19; Refused dialysis for ESRD- 6/26/19.. Admitt~d to Comfart'Care Unit
                                                                                  ,                          '
                                                                                                                  for palliative care for
                                                                                                                                 '


        ESRD on 7/18/19. Repeat GFR 4 (8/30/19).

               .·
                                        Hyperparathyroidism, hyperlipidemia, cardiovascular disease, HTN, GERD, bladder netk
        CO-MORBID DlAG.NOSES            obstruction, insomnia, pniritus, low back pain.
               ''
                          "'




        Provide diagnostic basis (test results, consultations, and referral reports/opinions):
        Parathyroid hormone 349.2 (normal range 15-65): secondary to CKD, treated with calcitonin. Non-ST elevation myocardial
        infarction diagnosed December 2013. Cardiac cath 12/20/13 show~d 99% ulcerated plaque mid-left circumflex treated with
        bare metal stent. EF 40-45% per echo. High blood pressure; likely contributes to renal failure per nephrologist. Back pain: no
        NSAIDS due to CKD. Complained of generalized itching September 2019, likely symptom of ESRD, treated symptomatically.
,,,,
        SIGNIFICANT MEDICAL CONDITION(S) (permanent,            progressive, and ordinarily related to diseases associated with aging)
"q
        that substantially.. d1minish the ability to function in a correctional facility: . · ··,                                   .
       n Not applicable
          [Z)Atherosclerotic cardiovascular disease
          ·□ Obstructive and restrictive, lung diseases ·
          Ooem,entias such as Alzheimer, Lewy body dementia (LBD), and frontotemporal dementia
          □ complications of infectious diseases such as HIV dementia or progressive multifocal leukencephalopathy
          D Degenerative neurological diseases (ALS, Par~inson, and Huntington disease, and certain forms of multiple sclerosis)
          □ severe chronic pain that persists despite optimal.medical management
          □ chronic liver failure with recurrin.g ascites or encephalopathy (with no possibility of transplantation)
          □ chronic renal failure stage 4 or 5 (with no possibility of transplantation)
          D Rheumatologic conditions that have progressed tp deformity, (rheumatoid arthritis, gout, and ankylosing spondylitis)
          D Diabetes mellitus (Type 1 or 2), with established retinopathy, nephropathy, or peripheral neuropathy.
          Osevere musculoskeletal degeneration, such as end-stage.osteoarthritis.                 ·      ·
          nother:
        For indicated condition(s), please provide relevant diagnostic background/basis of diagnosis (test results, consultations, and
        ~eferral reports/opinions}:                                                                                   ·         -
        Non-ST elevation myocardial infarction diagnosed December 2013. Cardiac cath 12/20/13 showed 99% ulcerated plaque
        mid-left circumflex treated with bare metal stent. · EF 40-45% per echo (normal EF S~-70%) ..
                                                                                                                                              .                .
 Madof.f, Bernard ·
                                                                                                    · · Comprehensive f\Aedical Summary
 61727-054                                                                                                           .        Page 2o/2
                --                               · ASSISTlVE DEVlCES/EQUIPMENT.., .                                  "
                                                                                                                                                                                       ..

 0 No Assistive D~vices Issued               4-wheelwalker
 ® Issued the following Assistiv_e Devices:_ Back brace                                                                  -                                ,•
                                                                                                                                                               ,•



                                                            ..   ,'                       ..                                 .   .
  ,,

                                                                                                                                                                   ··•.

                                                                                                                                                      -                         ....
  INSTRUMENTAL J\CTIVITIES OF DAILY LIVING (IADL) / PHYSICAL SELF-MAINTENANCE SCALE (PSMS}:                                          ..                                   '•


 [ZJ IADL Assessll)ent dated. · .·09/27/2019                    Total.score: . 8   .               .,
                                                  ..
 [ZJ PSMS Assessment dated · ·09/27/2019                        Total score:   4                            ,,
                                                                                                                                          ,

                                                                                                                          -                       ~



  LIFE EXPECTANCY/ TERMINAL MEDICAL CONDITION: ,·
 ®    The inmate HAS BEEN diagnosed with a ~ermin?I medical condition .. Life expectancy is        I :-
                                                                                            < 18 . months.       ..     .    I
 0    The inmate HAS NOT BEEN diaghosed with ~terminal.medical condition. The United States life Tables indicate that the life
 ·expectancy fo~ someone with the' iomate's demographics is I .       · jyears        . .    .· · ·              . •
  If diagnosed with a terminal medical condition, how was life expectancy d¢termiried?
  {Cite Consultant/Specialist documentation or Medical Literature)
 Through consultation, review of labs, and m~c,iical follow up.



  MEDICAL,, SUMMARY NARRATIVE: (If not noted above, address test results, consultations, and referral reports/opinions):
                                                                                                                                                                                            -
                                                                                                                                                                           .,

  Bernari:f Madoff is 81 years old. He has chronic kidney failure that has progressed to end stage renal disease. His most recent
  glomerular filtration rate (GFR} was 4 on 8/30/19 {a normal GFR is 60). At this level of renal failure, the kidneys can no longer
  filter body waste. He has refused dialysis. His renal disease also causes secondary hyperparathyroidlsm, anemia in chronic
  kidney disease, and is likely the cause of the his w.orsening, widespread itching. Untreated end ~tage renal disease eventually
. causes death from buildup of unfiltered body wastes and fluid .

           ..
       t




                                                                                                                 '

  REDUCTION IN SENTENCE MEDICAL CRITERIA ELIGBILITY DffiRMlNATlON:
  The attending physician has reviewed the inmate's health record and determined that: "                         /


   D the inmate's medical condition DOES NOT meet the _medical criteria for: Terminal Medical Condition
  0 the inmate HAS been diagnosed with a terminal, incurable disease and whose life expectancy is I < 18 Imonths.
   0 the inmate HAS been diagnosed with one or more incurable, progressive illness(es) and/or has suffered a debilitating injury from
  which they wlll not recover.                                                                          ·                             -
   D the Inmate IS suffering from chronic or serious medical·condition(s) related to the aging process for which conventional
  treatment promises no substantial improvement to his/her mental or physical condition, and that the deteriorating physica I or
  cognitive limitations·substantially diminishes his/her ability to function in a correctional facilltv. · -

  RIS CASE REVIEW COMPLEfED BY:                                       SUMMARY REVIEWED AND SUBMITTED BY:
                                     ,·

                                                                                    n's.· a r· ~
                                                                      AttendingPhys~1ci                                                           .
                                                                                    ·                                        o, MD                .
                                 ~            1 ffr~C                  . · ·.   ·        ..    ·        .                Butner~ NC
  Printed Name: M. argare t Ha Ie, ·pA. -C.                           ' Printed Name:
            .
                                                                      DATE:             09/30/2019
